On October 5,2009, the defendant was sentence as follows: Count II: Forty (40) years in the Montana State Prison, for the offense of Sexual Assault, a felony; CountV: Forty (40) years in the Montana State Prison, for the offense of Sexual Assault, a felony; Count VIII: Forty (40) years in the Montana State Prison, for the offense of Sexual Assault, a felony; Count XI: Forty (40) years in the Montana State Prison, for the offense of Sexual Assault, a felony; and Count XXV: Forty (40) years in the Montana State Prison, for the offense of Sexual Assault, a felony. Counts II, V, VIII, XI and XIV shall run concurrently with each other. The Defendant shall not be eligible for parole for twenty (20) years and shall not be eligible for parole until he completes Phases I and II of the Sexual Offender Treatment Program while imprisoned at the Montana State Prison.
On May 7,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via videoconference and was represented by Eric Olson. The state was not represented.
On or about April 16, 2010, counsel received a communication from the defendant stating that he wishes to “suspend this proceeding indefinitely.” The Sentence Review Division informed the defendant that the Division would not grant the defendant’s request to suspend the Application for Review of Sentence indefinitely. The defendant was given the option to either waive his hearing or continue the hearing until the August hearings, as Mr. Olson required additional time to prepare the case for a hearing. The defendant requested that his hearing be continued to the next set of hearings in August. The Sentence Review Division informed counsel and the defendant that there will be no further requests for continuances in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence shall be continued to the next set of hearings in August, 2010. Notice will be sent to counsel and defendant four weeks prior to the hearing providing the actual date and time.
Done in open Court this 7 th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.